In an action, inter alia, to set aside a conveyance of real property, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated December 27, 2000, which granted the defendants’ motion for summary judgment, among other things, dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants proffered evidence establishing, prima facie, that they purchased the subject property in good faith, for valuable consideration, and without notice of the plaintiffs’ deed dated July 15, 1943, but not recorded until August 9, 1996 (see, Real Property Law § 291; Witter v Taggart, 78 NY2d 234). The plaintiffs failed to rebut this showing with any evidence sufficient to raise a triable issue of fact as to their unsubstantiated claims that the defendants were not good faith purchasers or that they were on notice of the plaintiffs’ then-unrecorded deed (see, Doyle v Lazarro, 33 AD2d 142). Consequently, the Supreme Court properly granted the defendants’ motion for summary judgment.
The plaintiffs’ remaining contentions are without merit. Santucci, J. P., Krausman, Luciano and Feuerstein, JJ., concur.